MEMORANDUM **
Roland Brian Russell appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition challenging his second degree murder conviction. We have jurisdiction pursuant to 28 U.S.C. § 2258. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Russell contends that the district court erred by dismissing his petition as time-barred under 28 U.S.C. § 2244(d) because he was entitled to equitable tolling. The district court properly found, however, that Russell was not entitled to equitable tolling because he has not demonstrated that his own lack of diligence did not account for his failure to file a timely petition. See Miles, 187 F.3d at 1107 (stating external forces, rather than a petitioner’s lack of diligence, must account for his failure to file a timely claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.